Citation Nr: 0919751	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-25 820	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a combined rating in excess of 30 percent 
for a right knee disability.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1966 to June 1968 and from November 1990 to April 1991.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 10 percent rating for a post-
operative right knee disability and a noncompensable rating 
for bilateral hearing loss.  In September 2006, a Travel 
Board hearing was held before the undersigned.  A transcript 
of that hearing is associated with the claims file.  In May 
2007, these matters were remanded for further development.  
An October 2008 rating decision recognized additional right 
knee pathology as service connected, and separately rated 
(under diagnostic code (Code) 5258) 20 percent, increasing  
the combined rating for right knee disability to 30 percent 
(10 percent under Code 5257 and 20 percent under Code 5258), 
effective May 30, 2008.  The Veteran has not disagreed with 
the effective date assigned.  Consequently, the matter 
remaining before the Board is entitlement to a combined 
rating in excess of 30 percent for right knee disability from 
May 30, 2008.  


FINDINGS OF FACT

1.  The Veteran's service connected right knee disability is 
manifested by no more than mild instability; arthritis of the 
knee on X-ray is not shown; limitation of knee flexion to 45 
degrees or less or limitation of knee extension by 10 degrees 
or more is not shown; the knee is not ankylosed.

2.  It is not shown at any time during the appeal period the 
Veteran had hearing acuity worse than Level III in either 
ear.


CONCLUSIONS OF LAW

1.  A combined rating in excess of 30 percent is not 
warranted for the Veteran's service-connected right knee 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.59, 4.71a, Codes 
5256, 5257, 5260, 5261 (2008).

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, Code 
6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By letters in May 2004, June 2007 and June 2008 the Veteran 
was provided notice of the evidence needed to support his 
claims and advised of his and VA's responsibilities in the 
development of the claims.  While he was not provided prior 
notice regarding effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), he is 
not prejudiced by the timing of such notice, as the instant 
decision does not address any effective date matters 
(notably, a March 2006 letter provided such notice).  The 
June 2008 VCAA letter contained the level of specificity set 
forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The claims were thereafter readjudicated.  See October 2008 
supplemental statement of the case.

Regarding VA's duty to assist, all pertinent medical evidence 
has been obtained and associated with the claims file.  He 
was afforded VA joints and audiological evaluations in 
January 2005 and (pursuant to the May 2007 Board remand) in 
May 2008.  VA's duty to assist him in these matters is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the policy of VA to administer the 
law under a broad interpretation, consistent with the facts 
in each case with all reasonable doubt to be resolved in 
favor of the claimant; however, the reasonable doubt rule is 
not a means for reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 3.102.
Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Right Knee:

Service connection for a right knee disability (residuals of 
Baker's cyst removal) rated 0 percent (as a scar) was granted 
by a February 1992 rating decision.  A September 1993 rating 
decision increased the rating to 10 percent (under Code 
5257).  The instant claim for increase was received in April 
2004. 

VA treatment records from July 2002 to July 2008 show no 
specific treatment for right knee disability. 

Private treatment records from January to February 2004 
include a January 2004  report of right knee X-ray which was 
interpreted as normal; it was noted there was no arthritis.  
The records show that the Veteran underwent an outpatient 
right knee arthroscopic procedure in February 2004.

On January 2005 VA examination, the Veteran denied current 
pain, weakness, stiffness, swelling, heat or redness.  He 
denied locking, fatigability, or lack of endurance.  He 
reported that he has a popping sound in his knee which occurs 
after kneeling and using his right leg to stand back up.  He 
took no medication for his right knee.  He denied any 
episodes of dislocation or recurrent subluxation.  He denied 
any constitutional symptoms suggestive of a chronic 
inflammatory arthritis.  He reported that his right knee 
disability had not affected his usual occupation or his daily 
activities.  

Physical examination revealed 140 degrees of flexion and 0 
degrees of extension; there was no heat nor redness; there 
was no joint line tenderness; the right knee was stable to 
both varus and the valgus stress; anterior and posterior 
drawer signs were negative; Lachman sign was negative; 
McMurray's sign was negative for both the medial and lateral 
meniscus; patellar compression and distraction was negative.  
Following repetitive testing that included repeated squats, 
duck walking in a squatted position, as well as repeated 
strength assessments, there was no increase in pain, no 
decrement in strength, range of motion, or endurance.  X-rays 
revealed no bony abnormality.  The diagnoses were right knee 
Baker's cyst, status post excision, well healed with no 
recurrence, no complications or sequelae; and status post 
arthroscopy of the right knee for probable debridement.  The 
examiner noted that any condition requiring arthroscopies is 
unlikely to be secondary to the Veteran's Baker's cyst or its 
excision.

On May 2008 VA examination, the Veteran reported that he was 
unable to stand for more than a few minutes, was only able to 
walk a quarter of a mile, and was unable to climb stairs more 
than 30-40 feet.  Physical examination revealed active 
flexion was to 80 degrees with pain at 70 degrees, passive 
flexion was to 100 degrees with pain at 70 degrees.  Active 
and passive extension was to 0 degrees.  There was no loss of 
bone; no arthritis; no ankylosis; no painful movement; there 
was mild instability; there was grinding; there was abnormal 
movement medial/lateral collateral ligament stability in 
neutral position.  MRI revealed oblique tear anterior body 
lateral meniscus; partial tear of the posterior cruciate 
ligament, probable ACL cyst with extension into the femoral 
condyle and less likely ACL disruption; moderate sized joint 
effusion; small ganglions and very small Baker's cyst; mild 
tricompartmental chondromalacia.  The diagnoses were lateral 
meniscus tear; partial posterior ligament tear; 
tricompartmental chondromalacia; and small Baker's cyst.  The 
examiner noted that the Veteran's right knee disability had a 
significant effect on his occupational duties in that he 
experienced decreased mobility; problems with lifting and 
carrying; lack of stamina; and decreased strength.

As the Veteran's service connected right knee disability is 
already rated 30 percent combined, the focus here is on any 
proper formulation of applicable rating criteria that would 
afford him a combined rating for right knee disability in 
excess of 30 percent.  At the outset, it is noteworthy that 
the ratings currently assigned by the RO/AMC are 10 percent 
for postoperative Baker's cyst (under Code 5257, for other 
knee disability manifested by subluxation/instability), and 
20 percent for tear of the lateral meniscus and partial tear 
posterior cruciate ligament (under Code 5258 for dislocated 
cartilage).  It would appear that combination of these two 
ratings is in violation of 38 C.F.R. § 4.14 (which prohibits 
pyramiding) as subluxation (See Code 5257) is incomplete or 
partial dislocation (See Code 5258)(See also Dorland's 
Illustrated Medical Dictionary, 31st Ed. (2007), p.1817).  

Ratings under Code 5257 may be combined with ratings under 
Codes 5003, 5010 (for X-ray-confirmed arthritis with less 
than compensable limitation of motion) or, 5260 (limitation 
of flexion) and 5261 (limitation of extension), as such would 
not constitute pyramiding.  38 C.F.R. § 4.71a.   

Code 5257 provides for a 30 percent rating when knee 
impairment manifested by subluxation or instability is 
severe; 20 percent, when moderate; 10 percent, when slight.  
38 C.F.R. § 4.71a.  

Code 5260 provides for a 0 percent rating when knee flexion 
is limited to 60 degrees, and a 10 percent rating when 
limited to 45 degrees.  Id. 

Code 5261 provides for a 0 percent rating when knee extension 
is limited by 5 degrees, and a 10 percent rating when limited 
by 10 degrees.  Id.

Rating under Code 5258 (for dislocated semilunar cartilage) 
would be of no benefit to the Veteran, as the maximum rating 
under that Code is 20 percent.  Id.

Other codes for rating knee disability such as 5256 and 5262 
are not for consideration as pathology required under those 
codes (ankylosis, malunion or nonunion of tibia and fibula) 
is not shown.  Id.   

The Veteran's right knee subluxation/instability is not shown 
to be more than moderate.  On May 2008 examination (when 
instability was first noted), it was described as mild 
medial/lateral instability.  The Veteran denied episodes of 
subluxation or dislocation.  However, MRI did show moderate 
joint effusion and tear/partial tears of lateral meniscus and 
posterior cruciate ligament.  Given these findings on 
diagnostic study, the disability picture may reasonably be 
found characteristic of moderate subluxation/instability, 
warranting a 20 percent, but no higher, rating under Code 
5257.  

Active painless extension of the Veteran's right knee has 
never been reported as less than full (to 0 degrees), and 
active painless knee flexion is not shown to have been less 
than to 70 degrees (on May 2008 VA examination)(at which 
point flexion became painful).  Consequently, restrictions of 
right knee motion are less than compensable under Codes 5260, 
5261.  Given the limitation shown, a 10 percent rating may be 
assigned by analogy, and with consideration of 38 C.F.R. 
§ 4.7 (as arthritis of the knee has not been diagnosed) to 
Codes 5010, 5003 (for arthritis shown on x-ray, with 
limitation of motion that is less than compensable under the 
diagnostic codes for limitation of the joint).  

Combination of a 20 percent rating under Code 5257 and a 10 
percent rating under Codes 5003, 5010 results in a combined 
rating of 30 percent for the Veteran's service connected 
right knee disability.  See 38 C.F.R. § 4.25.  As noted 
above, no applicable criteria provide for a schedular rating 
in excess of the currently assigned 30 percent given the 
disability picture presented.  

Nothing in the record suggests that the schedular criteria 
are inadequate.  The manifestations and functional impairment 
shown are fully encompassed by the schedular criteria.  
Furthermore, the disability picture presented by the service-
connected right knee is not exceptional.  The Veteran remains 
able to walk a quarter mile, negotiate 30-40 feet of stairs.  
While the May 2008 examiner noted that the knee disability 
would have an impact on occupational duties requiring full 
mobility or significant lifting, such degree of impairment is 
contemplated by the schedular criteria.  The disability 
picture presented is consistent with the schedular rating 
assigned.  Notably, factors such as marked interference with 
employability are not shown or alleged.  Consequently, 
referral for extaschedular evaluation under 38 C.F.R. § 3.321 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  




Bilateral Hearing Loss:

With respect to hearing loss disability, the Rating Schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on testing (by a state-licensed 
audiologist) including puretone thresholds and speech 
discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  
Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be solely on 
puretone threshold testing.  Table VII is used to determine 
the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A June 2002 rating decision granted service connection for 
bilateral hearing loss rated noncompensable.  The Veteran's 
claim for increase in this matter was received in April 2004.

On January 2005 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
75
90
LEFT
10
15
5
60
80

The average puretone thresholds were 48 decibels, right ear 
and 40 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in each ear.

An undated letter from the Veteran's co-workers and 
supervisors states:

"We are [the Veteran's] co-workers and supervisors 
[and] have worked together with him for six years.  In 
that time we can confirm that [he] does have a hearing 
loss, even more so if we are running any equipment in 
our kitchen.  The kitchen phone is right by [his] work 
station and we have to tell him when the phone is 
ringing."

An August 2006 letter from the Veteran's spouse notes that 
she has to repeat herself several times because the Veteran 
is unable to hear her.  She also reported that he has trouble 
hearing the telephone and has the volume on the television 
turned up all the time.

On May 2008 audiological evaluation (pursuant to the Board's 
remand), the Veteran reported a general problem understanding 
speech.  Audiometry revealed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
80
90
LEFT
15
15
5
65
85

The average puretone threshold was 49 decibels for the right 
ear and 43 decibels for the left ear.  Speech recognition 
ability was 80 percent, bilaterally.  

In essence, the pertinent record consists of the two reports 
of VA audiometry described above, in January 2005 and in May 
2008.  The Board finds the examinations were adequate; in 
addition to the audiometry, the examiners elicited from the 
Veteran (and appear to have endorsed) his accounts of the 
functional impairment that results from the service connected 
hearing loss, i.e., problems with understanding television 
speech at low volume, and problems with telephone 
conversation and conversation with his spouse (she has to 
repeat what she said). 

Under 38 C.F.R. § 4.85, Table VI, the findings in January 
2005 correlate to Level II hearing in each ear.  Under Table 
VII, such hearing acuity warrants a 0 percent rating under 
Code 6100.  The findings in May 2008 show increasing hearing 
loss as they correlate to Level III hearing in each ear.  
However, this level of hearing acuity also warrants a 0 
percent rating.  See Table VII.  An exceptional pattern of 
hearing impairment (as defined in 38 C.F.R. § 4.86), which 
would warrant rating under the alternate criteria of Table 
VIA, was not found on either examination.  As is noted above, 
the rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Here, there is no 
official audiometry during the appeal period showing hearing 
acuity worse than Level III in either ear; hence, a schedular 
compensable rating for hearing loss disability is not 
warranted.  [The Veteran is advised that further decline in 
his hearing acuity would be a basis for reopening his claim, 
as Level IV hearing in one ear, combined with level III 
hearing in the other warrants a 10 percent rating.]

The Board has considered whether referral of this claims for 
extraschedular consideration (under 38 C.F.R. § 3.321) is 
necessary.  It is not shown that the schedular criteria are 
inadequate.  As noted, the findings on audiometry are 
encompassed by a 0 percent rating.  Furthermore, the 
disability picture presented is not exceptional.  While 
examiners have noted the Veteran has problems hearing that 
have resulted in functional limitations, such as problems 
hearing conversations, including at work, it is neither 
shown, nor alleged, that such have resulted in decline in 
earning capacity.  See 38 C.F.R. § 4.1.  Consequently, 
referral of this matter for extraschedular consideration is 
not indicated.  See Thun, supra.    


ORDER

A combined rating in excess of 30 percent for right knee 
disability is denied.

A compensable rating for bilateral hearing loss disability is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


